         Case 1:19-cv-02742-TMD Document 18 Filed 03/23/21 Page 1 of 12



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


ALPHONSO S.,                                     *
                                                 *
               Plaintiff,                        *
                                                 *            Civil No. TMD 19-2742
               v.                                *
                                                 *
                                                 *
ANDREW M. SAUL,                                  *
Commissioner of Social Security,                 *
                                                 *
               Defendant.                        *
                                           ************

                    MEMORANDUM OPINION GRANTING PLAINTIFF’S
                       ALTERNATIVE MOTION FOR REMAND

       Plaintiff Alphonso S. seeks judicial review under 42 U.S.C. §§ 405(g) and 1383(c)(3) of a

final decision of the Commissioner of Social Security (“Defendant” or the “Commissioner”)

denying his application for Supplemental Security Income under Title XVI of the Social Security

Act. Before the Court are Plaintiff’s Motion for Summary Judgment and alternative motion for

remand (ECF Nos. 11, 17) and Defendant’s Motion for Summary Judgment (ECF No. 16).1

Plaintiff contends that the administrative record does not contain substantial evidence to support

the Commissioner’s decision that he is not disabled. No hearing is necessary. L.R. 105.6. For

the reasons that follow, Plaintiff’s alternative motion for remand (ECF Nos. 11, 17) is

GRANTED.




1
  The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.”
Walls v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary
judgment accompanied by a remand to the Commissioner results in a judgment under sentence
four of 42 U.S.C. § 405(g), which is immediately appealable.” Id.
        Case 1:19-cv-02742-TMD Document 18 Filed 03/23/21 Page 2 of 12



                                                I

                                          Background

       On September 25, 2018, Administrative Law Judge (“ALJ”) Leisha Self held a hearing in

Baltimore, Maryland, where Plaintiff and a vocational expert (“VE”) testified. R. at 149-96.

The ALJ thereafter found on October 11, 2018, that Plaintiff was not disabled since the

application date of February 29, 2016. R. at 127-48. In so finding, the ALJ found that Plaintiff

had not engaged in substantial, gainful activity since February 29, 2016, and that he had severe

impairments, including bipolar disorder with psychotic features, major depressive disorder,

neurocognitive disorder, and personality disorder. R. at 132-33. He did not, however, have an

impairment or combination of impairments that met or medically equaled the severity of one of

the impairments listed in 20 C.F.R. pt. 404, subpt. P, app. 1. R. at 133-35. In comparing the

severity of Plaintiff’s mental impairments to the listed impairments, the ALJ found that Plaintiff

had a moderate limitation in concentrating, persisting, or maintaining pace. R. at 134.

       The ALJ then found that Plaintiff had the residual functional capacity (“RFC”)

       to perform sedentary work as defined in 20 CFR 416.967(a), except he can
       occasionally climb ramps and stairs, balance on uneven surfaces, stoop, kneel,
       crouch, and crawl, and never climb ladders, ropes, or scaffolds. He is limited to
       following simple instructions, having only occasional interaction with
       supervisors, coworkers, and the public, with time off-task being accommodated
       by normal breaks, and he could tolerate few changes in the routine work setting.

R. at 135.2 In light of this RFC and the VE’s testimony, the ALJ found that, although he could

not perform his past relevant work as an electrician’s helper, Plaintiff could perform other work




2
  “Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or
carrying articles like docket files, ledgers, and small tools.” 20 C.F.R. § 416.967(a). “Although
a sedentary job is defined as one which involves sitting, a certain amount of walking and
standing is often necessary in carrying out job duties.” Id.
                                                2
         Case 1:19-cv-02742-TMD Document 18 Filed 03/23/21 Page 3 of 12



in the national economy, such as an addresser--clerical, escort-vehicle driver, or stuffer. R. at

142-43. The ALJ thus found that Plaintiff was not disabled since February 29, 2016. R. at 143.

       After the Appeals Council denied Plaintiff’s request for review, Plaintiff filed on

September 17, 2019, a complaint in this Court seeking review of the Commissioner’s decision.

Upon the parties’ consent, this case was transferred to a United States Magistrate Judge for final

disposition and entry of judgment. The case then was reassigned to the undersigned. The parties

have briefed the issues, and the matter is now fully submitted.

                                                 II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months.        42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists . . . in significant numbers either in the

region where such individual lives or in several regions of the country.”               42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124

S. Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made,

the [Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at



                                                 3
         Case 1:19-cv-02742-TMD Document 18 Filed 03/23/21 Page 4 of 12



379; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production

and proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct.

2287, 2294 n.5 (1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).

       First, the Commissioner will consider a claimant’s work activity. If the claimant is

engaged in substantial gainful activity, then the claimant is not disabled.             20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work

activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1522(a), 416.920(c), 416.922(a).3

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience.             20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”


3
  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1522(b), 416.922(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding,
carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
in a routine work setting. Id. §§ 404.1522(b)(1)-(6), 416.922(b)(1)-(6); see Yuckert, 482 U.S. at
141, 107 S. Ct. at 2291.
                                                 4
        Case 1:19-cv-02742-TMD Document 18 Filed 03/23/21 Page 5 of 12



of the claimant’s past relevant work.        20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),

416.920(a)(4)(iv), 416.945(a)(4). RFC is a measurement of the most a claimant can do despite

his or her limitations. Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.

§§ 404.1545(a)(1), 416.945(a)(1).    The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.”               20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). The Commissioner also will consider certain non-medical

evidence and other evidence listed in the regulations. See id. If a claimant retains the RFC to

perform past relevant work, then the claimant is not disabled.         Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at step four, age,

education, and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012).

The Commissioner must prove not only that the claimant’s RFC will allow the claimant to make

an adjustment to other work, but also that the other work exists in significant numbers in the

national economy.       See Walls, 296 F.3d at 290; 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists in significant

numbers in the national economy, then the Commissioner will find that the claimant is not

disabled. If the claimant cannot make an adjustment to other work, then the Commissioner will

find that the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).



                                                5
           Case 1:19-cv-02742-TMD Document 18 Filed 03/23/21 Page 6 of 12



                                                 III

                                 Substantial Evidence Standard

          The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence. See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is

not whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is

supported by substantial evidence and was reached based upon a correct application of the

relevant law.” Id. The Court’s review is deferential, as “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42

U.S.C. § 405(g). Under this standard, substantial evidence is less than a preponderance but is

enough that a reasonable mind would find it adequate to support the Commissioner’s conclusion.

See Hancock, 667 F.3d at 472; see also Biestek v. Berryhill, 587 U.S. ___, 139 S. Ct. 1148, 1154

(2019).

          In evaluating the evidence in an appeal of a denial of benefits, the court does “not

conduct a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.

1986), or undertake to reweigh conflicting evidence, make credibility determinations, or

substitute its judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he

duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v.

Chater, 99 F.3d 635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).




                                                  6
        Case 1:19-cv-02742-TMD Document 18 Filed 03/23/21 Page 7 of 12



                                               IV

                                          Discussion

       Among Plaintiff’s arguments is his contention that the ALJ neither provided a

corresponding limitation in the hypothetical question to the VE and in the RFC assessment that

accounted for his moderate limitation in concentrating, persisting, or maintaining pace nor

explained why no limitation was necessary. Pl.’s Mem. Supp. Mot. Summ. J. 6-7, ECF No. 11-

1; Pl.’s Mem. Supp. Mot. Summ. J. 6-7, ECF No. 17-1. For the reasons discussed below, the

Court remands this case for further proceedings.

       Social Security Ruling4 96-8p, 1996 WL 374184 (July 2, 1996), explains how

adjudicators should assess RFC and instructs that the RFC

       “assessment must first identify the individual’s functional limitations or
       restrictions and assess his or her work-related abilities on a function-by-function
       basis, including the functions” listed in the regulations. “Only after that may
       [residual functional capacity] be expressed in terms of the exertional levels of
       work, sedentary, light, medium, heavy, and very heavy.” The Ruling further
       explains that the residual functional capacity “assessment must include a narrative
       discussion describing how the evidence supports each conclusion, citing specific
       medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
       activities, observations).”

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (alteration in original) (footnote and

citations omitted). The Fourth Circuit has held, however, that a per se rule requiring remand

when the ALJ does not perform an explicit function-by-function analysis “is inappropriate given

that remand would prove futile in cases where the ALJ does not discuss functions that are



4
   Social Security Rulings are “final opinions and orders and statements of policy and
interpretations” that the Social Security Administration has adopted. 20 C.F.R. § 402.35(b)(1).
Once published, these rulings are binding on all components of the Social Security
Administration. Heckler v. Edwards, 465 U.S. 870, 873 n.3, 104 S. Ct. 1532, 1534 n.3 (1984);
20 C.F.R. § 402.35(b)(1). “While they do not have the force of law, they are entitled to
deference unless they are clearly erroneous or inconsistent with the law.” Pass, 65 F.3d at 1204
n.3.
                                               7
        Case 1:19-cv-02742-TMD Document 18 Filed 03/23/21 Page 8 of 12



‘irrelevant or uncontested.’” Id. (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)

(per curiam)). Rather, remand may be appropriate “where an ALJ fails to assess a claimant’s

capacity to perform relevant functions, despite contradictory evidence in the record, or where

other inadequacies in the ALJ’s analysis frustrate meaningful review.” Id. (quoting Cichocki,

729 F.3d at 177). The court in Mascio concluded that remand was appropriate because it was

“left to guess about how the ALJ arrived at his conclusions on [the claimant’s] ability to perform

relevant functions” because the ALJ had “said nothing about [the claimant’s] ability to perform

them for a full workday,” despite conflicting evidence as to the claimant’s RFC that the ALJ did

not address. Id. at 637; see Monroe v. Colvin, 826 F.3d 176, 187-88 (4th Cir. 2016) (remanding

because ALJ erred in not determining claimant’s RFC using function-by-function analysis; ALJ

erroneously expressed claimant’s RFC first and then concluded that limitations caused by

claimant’s impairments were consistent with that RFC).

       The Fourth Circuit further held in Mascio that “an ALJ does not account ‘for a claimant’s

limitations in concentration, persistence, and pace by restricting the hypothetical question to

simple, routine tasks or unskilled work.’” Mascio, 780 F.3d at 638 (quoting Winschel v. Comm’r

of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)). “[T]he ability to perform simple tasks

differs from the ability to stay on task. Only the latter limitation would account for a claimant’s

limitation in concentration, persistence, or pace.” Id. The court in Mascio remanded the case for

the ALJ to explain why the claimant’s moderate limitation in concentration, persistence, or pace

at step three did not translate into a limitation in the claimant’s RFC. Id. The Fourth Circuit,

however, “did not impose a categorical rule that requires an ALJ to always include moderate

limitations in concentration, persistence, or pace as a specific limitation in the RFC.” Shinaberry

v. Saul, 952 F.3d 113, 121 (4th Cir. 2020). Rather, when “medical evidence demonstrates that a



                                                8
        Case 1:19-cv-02742-TMD Document 18 Filed 03/23/21 Page 9 of 12



claimant can engage in simple, routine tasks or unskilled work despite limitations in

concentration, persistence, and pace, courts have concluded that limiting the hypothetical to

include only unskilled work sufficiently accounts for such limitations.” Id. (quoting Winschel,

631 F.3d at 1180).

       Here, the limitations in the ALJ’s hypothetical to the VE and in the corresponding RFC

assessment of “only occasional interaction with supervisors, coworkers, and the public” and “few

changes in the routine work setting” (R. at 135; see R. at 184-86) do not account for Plaintiff’s

moderate limitation in concentrating, persisting, or maintaining pace. See Varga v. Colvin, 794

F.3d 809, 815 (7th Cir. 2015) (“‘Few if any work place changes’ with limited ‘interaction with

coworkers or supervisors’ deals largely with workplace adaptation, rather than concentration,

pace, or persistence.”); Stewart v. Astrue, 561 F.3d 679, 684-85 (7th Cir. 2009) (per curiam)

(rejecting contention that “the ALJ accounted for [the claimant’s] limitations of concentration,

persistence, and pace by restricting the inquiry to simple, routine tasks that do not require

constant interactions with coworkers or the general public”). Further, “[w]hen a durational

limitation is included, such limitations must consider that the normal 8-hour workday already

includes breaks approximately every two (2) hours and provide further explanation as to how

that restriction ‘adequately accounts for a moderate limitation in the ability to stay on task’ or

else it does not meet the Mascio requirements.” Capps v. Berryhill, Civil Action No. CBD-17-

2438, 2018 WL 4616018, at *5 (D. Md. Sept. 26, 2018) (quoting Steele v. Comm’r, Soc. Sec.,

No. MJG-15-1725, 2016 WL 1427014, at *4 (D. Md. Apr. 11, 2016)).

       Moreover, although Defendant relies on Shinaberry to support his argument that the

ALJ’s decision complies with Mascio (Def.’s Mem. Supp. Mot. Summ. J. 5-7, ECF No. 16-1),

the ALJ did not explain why Plaintiff’s moderate limitation in concentrating, persisting, or



                                                9
        Case 1:19-cv-02742-TMD Document 18 Filed 03/23/21 Page 10 of 12



maintaining pace did not translate to a limitation in the RFC assessment beyond a limitation to

following simple instructions. The ALJ merely stated that she “does not find [Plaintiff] to be any

more limited mentally than what is provided for in the [RFC] based on the explanations above at

Step 3 of the sequential evaluation process under the ‘Paragraph B’ criteria analysis.” R. at

138-39. “Mentally, I do not credit that he is more limited than per the above based on everything

assessed in the listing section above.” R. at 141-42. Defendant’s reliance on Shinaberry is thus

unavailing. See Shanika C. v. Saul, Civil No. TJS-19-3651, 2021 WL 527140, at *3 (D. Md.

Feb. 12, 2021).

       The ALJ also failed to explain how, despite Plaintiff’s moderate limitation in

concentrating, persisting, or maintaining pace, he could be productive or remain on task for at

least 85% of an eight-hour workday. See Lanigan v. Berryhill, 865 F.3d 558, 563 (7th Cir. 2017)

(remanding because, inter alia, ALJ did not build accurate and logical bridge between claimant’s

moderate difficulties in various functional areas and ALJ’s finding that claimant would not be off

task more than 10% of workday). “Notably, it appears the ALJ disregarded testimony from the

VE about a person with limitations in concentration, persistence, and pace.”           Winsted v.

Berryhill, 923 F.3d 472, 477 (7th Cir. 2019). The VE testified that no work in the national

economy would be available to an individual who would be off task more than 15% of the time

or absent more than twice a month from work (R. at 187-88). “But the ALJ failed to incorporate

this opinion anywhere in the RFC, leaving the RFC altogether uninformed by considerations of

off-task time or unplanned leave.” Crump v. Saul, 932 F.3d 567, 570 (7th Cir. 2019).

       In short, “a proper RFC analysis has three components: (1) evidence, (2) logical

explanation, and (3) conclusion. The second component, the ALJ’s logical explanation, is just as

important as the other two.” Thomas v. Berryhill, 916 F.3d 307, 311 (4th Cir. 2019). The ALJ



                                               10
        Case 1:19-cv-02742-TMD Document 18 Filed 03/23/21 Page 11 of 12



“must both identify evidence that supports [her] conclusion and ‘build an accurate and logical

bridge from [that] evidence to [her] conclusion.’” Woods v. Berryhill, 888 F.3d 686, 694 (4th

Cir. 2018) (second alteration in original) (quoting Monroe, 826 F.3d at 189). An ALJ’s failure to

do so constitutes reversible error.    Lewis v. Berryhill, 858 F.3d 858, 868 (4th Cir. 2017).

Because “meaningful review is frustrated when an ALJ goes straight from listing evidence to

stating a conclusion,” the Court remands this case for further proceedings. Thomas, 916 F.3d at

311 (citing Woods, 888 F.3d at 694).

        Because the Court remands this case on other grounds, the Court need not address

Plaintiff’s remaining arguments. In any event, the ALJ also should address these other issues

raised by Plaintiff. See Tanner v. Comm’r of Soc. Sec., 602 F. App’x 95, 98 n.* (4th Cir. 2015)

(per curiam) (“The Social Security Administration’s Hearings, Appeals, and Litigation Law

Manual ‘HALLEX’ notes that the Appeals Council will vacate the entire prior decision of an

administrative law judge upon a court remand, and that the ALJ must consider de novo all

pertinent issues.”).5

                                               V

                                           Conclusion

        For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 16)

is DENIED.       Plaintiff’s Motion for Summary Judgment (ECF Nos. 11, 17) is DENIED.

Plaintiff’s alternative motion for remand (ECF Nos. 11, 17) is GRANTED. Defendant’s final


5
  On the basis of the VE’s testimony, which was based in part on the Dictionary of Occupational
Titles (the “DOT”), the ALJ found that Plaintiff, who was limited to, among other things,
following “simple instructions,” could perform the occupations of addresser-clerical, escort-
vehicle driver, or stuffer (R. at 143, 184-86). All three occupations require, however, Level 2
reasoning, which entails carrying out detailed but uninvolved written or oral instructions. DOT
209.587-010, 1991 WL 671797; DOT 919.663-022, 1991 WL 687886; DOT 731.685-014, 1991
WL 679811. Thus, an apparent conflict exists between the DOT and the VE’s testimony (R. at
184-86, 188). See Thomas, 916 F.3d at 313-14.
                                               11
       Case 1:19-cv-02742-TMD Document 18 Filed 03/23/21 Page 12 of 12



decision is REVERSED under the fourth sentence of 42 U.S.C. § 405(g). This matter is

REMANDED for further proceedings consistent with this opinion. A separate order will issue.


Date: March 23, 2021                                            /s/
                                                  Thomas M. DiGirolamo
                                                  United States Magistrate Judge




                                             12
